DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/19/2021 regarding claim 16 have been fully considered but they are not persuasive. Applicant argues that Axelgaard does not disclose a first gel layer with at least one inorganic salt and a second gel layer with at least one acid. However, Axelgaard discloses in Col. 10, lines 8-25 that the first layer can include sodium chloride (i.e., an inorganic salt as admitted by the applicant’s original specification) while a second layer has the composition found in Table 1 (Col. 9, lines 20-35), which lists acrylic acid as an ingredient. Therefore, Axelgaard does disclose a first gel layer with at least one inorganic salt and a second gel layer with at least one acid. The rejection is still considered proper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Perrault et al. (US 7,540,979, hereinafter Perrault) in view of Axelgaard et al. (US 6,038,464, hereinafter Axelgaard (previously cited)).
Regarding claim 16, Perrault discloses a gel sheet 15 as seen in figures 1 and 2 (Col. 4, lines 42-50, Col. 6, lines 23-27). The gel sheet has a thickness (T) between 10 to 100 mils, which is equivalent to 0.254 mm to 2.54 mm, thus meeting the claimed range of 0.2-2.0 mm (Col. 5, lines 30-38 of Perrault). An intermediate base 17 made of non-woven polyester fabric 17 is embedded within the gel sheet (see figures 1 and 2 and Col. 5, lines 45-67). Perrault does not disclose the basis weight of the non-woven polyester fabric making up its intermediate base 17. However, the basis weight of a material is based on the type of material and the thickness of the material. In the applicant’s invention, it is disclosed that the intermediate base can be a non-woven polyester fabric (see par. 0042 of the applicant’s specification), therefore Perrault uses the same disclosed fabric as the current invention. Par. 0044 and 0045 of the applicant’s specification clarifies that the fabric will have a basis weight between 10 and 40 g/cm2 when it has a thickness between 0.05 mm and 2.0 mm. Therefore, the intermediate base of Perrault will also have a basis weight of 10-40 g/cm2 if it, too, has a thickness between 0.05 mm and 2.0 mm. As described above, the gel sheet of Perrault has a thickness (T) between 10 to 100 mils, which is equivalent to 0.254 mm to 2.54 mm (Col. 5, lines 30-38 of Perrault). Therefore, if the thickness of Perrault’s gel sheet was 2.0 mm, given the relative dimensions in figure 2 of Perrault, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date that the intermediate base of PErrault would obviously have a thickness greater than 0.05 mm and inherently less than 2.0 mm. Since the material and thickness of the intermediate base in Perrault and the current invention are in the same ranges, the basis weights are in the same range as well.
As seen in figure 2, the intermediate base has waves with an amplitude (S). Perrault is silent as to the exact height of the waves, but given the disclosed size of the gel sheet, the wave height appears to be no more than 20% of the thickness of the gel sheet. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention based on the disclosed figures and gel sheet thickness of Perrault that the ratio of S/T is no more than 0.2. 
Perrault discloses the applicant’s invention, including two halves of a gel sheet skin electrode divided by a wavy intermediate base. However, Perrault is silent as to the two halves being made of different materials, the first layer including an inorganic salt and the second layer including at least one acid. Attention is directed to the Axelgaard reference, which discloses a gel sheet skin electrode 10 having a first half 33 and a second half 37 divided by a wavy intermediate base 21 (figure 3). Axelgaard discloses in Col. 10, lines 8-25 that the first layer can include sodium chloride (i.e., an inorganic salt as admitted by the applicant’s original specification) while a second layer has the composition found in Table 1 (Col. 9, lines 20-35), which lists acrylic acid as an ingredient. The first half and second half have different compositions (see tables in Col. 9 and Col. 10). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to utilize different compositions for gel sheet electrode of Perrault as Axelgaard discloses that the layers can be different to optimize their respective properties (see Col. 8, lines 50-62 for motivation).
Allowable Subject Matter
Claims 6-15 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric D. Bertram/Primary Examiner, Art Unit 3792